Judgment, Supreme Court, Bronx County (William Wallace, III, J., on motion to suppress; Lawrence Tonetti, J., at trial), rendered August 9, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
We reject defendant’s contention that the trial court erred in summarily denying his motion to suppress the physical evidence seized from him because we find his pleadings devoid of specific factual allegations supporting his claim that the police did not have probable cause to arrest him (CPL 710.60 [1]; see, People v Mendoza, 82 NY2d 415).
Defendant’s arguments that the trial court impermissibly interjected itself into the proceedings and disparaged his trial counsel in front of the jury were not preserved by timely and specific objection (CPL 470.05 [2]), and we decline to review them in the interest of justice. Were we to address these claims, we would find that they do not warrant reversal.
*441We have considered defendant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Asch, Rubin and Nardelli, JJ.